—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered December 3, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a persistent felony offender, to a term of 2 years to life, unanimously affirmed.
Defendant’s groundless motion to withdraw his plea was properly denied after he was afforded sufficient opportunity to be heard. Defendant received effective assistance of counsel at sentencing, and the record fails to support defendant’s claim that his counsel took a position adverse to defendant on the plea withdrawal motion (see, People v Sosa, 258 AD2d 312). Defendant’s remaining complaints about his counsel involve matters dehors the record and would thus require a motion pursuant to CPL 440.10. On the record before us, we find that defendant received meaningful representation in all respects (see, People v Ford, 86 NY2d 397, 404). Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.